Order of disposition, Family Court, New York County (Judith Sheindlin, J.), entered March 31, 1994, adjudicating respondent a juvenile delinquent and placing him on probation for 12 months, following a fact-finding determination, pursuant to respondent’s admission, that he had committed an act that, if committed by an adult, would constitute the crime of grand larceny in the fourth degree, unanimously affirmed, without costs.
Respondent’s failure to appear at his initial appearance constituted good cause under Family Court Act § 320.2 (1) for not holding the initial appearance within 10 days of the filing of the petition (Matter of Atthis D., 205 AD2d 263). We note that the delay was directly attributable to respondent’s twice changing addresses without notice to the presentment agency within the 12-month period between his failure to appear in the first instance, when the bench warrant was issued, and his voluntary return on the warrant. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.